Exhibit 10.2

STATE OF GEORGIA

COUNTY OF HALL

FIRST LEASE AMENDMENT

THIS FIRST LEASE AMENDMENT (the “Amendment”) is made and entered into as of the
20th day of January, 2016, by and between CENTENNIAL PROPERTIES OF GEORGIA, LLC,
a Georgia limited liability company (“Landlord”), and PEACHSTATE HEALTH
MANAGEMENT, LLC, a Georgia limited liability company (“Tenant”).

WHEREAS the parties entered into a Lease Agreement (See Exhibit “A” attached
hereto; the “Lease”) on March 1, 2014, with respect to that certain parcel of
real property located at 2225 Centennial Drive, Gainesville, Hall County,
Georgia 30504; and,

WHEREAS the parties wish to amend selected portions of said Lease to better
reflect the terms of same as such have evolved since its Commencement Date; and,

NOW, THEREFORE, in consideration of the payment of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, it is hereby agreed as follows:

1. Representations and warranties. In connection with the Lease, the parties
represent and warrant to one another that:

(a) Tenant is the present lessee, and Landlord is the present lessor, under the
Lease and each has the full right and power and lawful right to enter into this
Amendment;

(b) Landlord has not heretofore transferred, sold, conveyed, assigned,
bargained, set over or otherwise disposed of its interest in and to the Lease to
any other party;

(c) There are no uncured defaults on the part of Tenant as Lessee under the
Lease, nor any acts which, but for the passage of time or the giving of notice,
or both, would constitute such a default; and,

(d) The Lease is in full force and effect, and there have been no amendment,,
modification or other agreement relating to the Lease except as otherwise
provided for above or in Section Two (2) below.

2. Amendments. The Lease is hereby agreed by all parties hereto to be amended as
follows:

(a) Section 1.13 is amended to reflect a Term of twelve (12) years;

(b) Section 1.14 is amended to include the monthly rent of $46,500 from
February 1, 2016 through March 31, 2017; the monthly rent of $48,000 from
April 1, 2017 through March 31, 2018; the monthly sum of $49,500 from April 1,
2018 through March 31, 2019, and the monthly rent of $51,000 from April 1, 2019
through March 31, 2020; the monthly rent of $52,500 from April 1, 2020 through
March 31, 2021; the monthly rent of $54,000 from April 1, 2021 through March 31,
2022; the monthly sum of $55,500 from April 1, 2022 through March 31, 2023, the
monthly rent of $57,000 from April 1, 2023 through March 31, 2024; the monthly
rent of $58,500 from April 1, 2024 through March 31, 2025; and, the monthly rent
of $60,000 from April 1, 2025 through March 31, 2026.

 

First Lease Amendment for 2225 Centennial Drive, Gainesville, Georgia 30504   
PAGE 1



--------------------------------------------------------------------------------

(c) Section 3.01 is amended as follows: Tenant covenants and agrees to pay
Landlord the Minimum Rent specified in Section 1.14 in advance on the first
(1st) day of each month of the Term;

(d) Section 10.03 is amended in its entirety and replaced with the following:
All trade fixtures, personal property, equipment and merchandise belonging to
Tenant which are, or may be, put or placed into the Premises during the Term,
whether exempt or not from sale under execution and attachment under the laws of
the state where the Premises are located, shall at all times be subject to a
first lien and security interest in favor of Landlord for the purpose of
securing all rent, additional rent, other sums or other duties and obligations
which may become due and owing to Landlord from Tenant under this Lease.
Accordingly, Landlord may file a UCC-1 financing statement with the appropriate
authorities to reflect such security interest and, upon default or breach of any
covenant(s) of this Lease of whatever nature, Landlord is to immediately become
the titled owner of any and all such personal property of Tenant located upon
the Premises, and may likewise afford itself of any and all other remedies
available to it under the Uniform Commercial Code;

(e) The first sentence of Section 10.04 is excised in its entirety; and,

(f) Section 15.01(a) is amended in its entirety and replaced with the following:
(a) If Tenant at any time during the Term shall (i) fail to make any payment of
rent, additional rent or other sum herein required to be paid by Tenant (for
example, those monies contemplated in Section 13.01 above), or (ii) fails to
immediately cure any hazardous condition which Tenant has created or suffered in
violation of law or this Lease, or (iii) fails to observe or perform any of the
covenants in respect to assignment, subletting and encumbrance set forth in
Article 15; or (iv) fails to observe or perform any other provision hereof, then
Tenant shall be in default of the Lease and will not be afforded any opportunity
to cure same.

It is understood and acknowledged by all parties that, except as may otherwise
be stated herein, the parties’ Lease remains as written, and where conflicts
exist between the original Lease and this Amendment, the terms herein shall
control.

3. Parties and Terms. This document shall be binding on and run to the benefit
of the heirs, successors, legal representatives and assigns of the parties.

4. Future Amendments. This Agreement can only be modified in writing signed by
all parties or their duly authorized agents. All of the parties hereby
acknowledge that by executing this Agreement they have the authority and
capacity to represent and bind the respective parties hereto.

5. Authorized Signatory. All parties executing this Assignment are authorized to
execute same on behalf of Landlord and Tenant.

6. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be fully effective as an original and all of which together shall
constitute one and the same instrument. Signature pages may be detached from the
counterparts and attached to a single copy of this document to physically form
one document.

7. Entire Agreement. The parties execute this Agreement freely and voluntarily
and each acknowledges that in executing such they have not relied upon any
promises, inducements, or representations, whether express or implied, made by
any party or their representatives. This writing is intended by the parties as a
complete and exclusive statement of the terms of this Agreement, and shall
supersede all prior negotiations and all communications or understandings of any
nature whatsoever between the parties. Consequently, no evidence in any form
whatsoever shall be relevant or admissible to supplement, explain, vary, or
alter the terms of this Agreement.

 

First Lease Amendment for 2225 Centennial Drive, Gainesville, Georgia 30504   
PAGE 2



--------------------------------------------------------------------------------

8. Construction. Except as otherwise expressly provided in this Agreement or
related agreements, in all respects, including all matters of construction,
validity and performance, this Agreement and the obligations set forth hereunder
shall be governed by, and construed and enforced in accordance with, the laws of
the state of Georgia.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this First Lease
Amendment under seal as of the day and year first above written, each
acknowledging receipt of an executed counterpart hereof.

 

LANDLORD:

  

CENTENNIAL PROPERTIES OF GEORGIA, LLC

a Georgia limited liability company

  

/s/ Pyarali Roy

  (SEAL)    By:    Pyarali Roy      Its:    Member  

TENANT:

  

PEACHSTATE HEALTH MANAGEMENT, LLC

a Georgia limited liability company

  

/s/ Hanif A. Roshan

  (SEAL)    By:    Hanif A. Roshan      Its:    Member  

 

First Lease Amendment for 2225 Centennial Drive, Gainesville, Georgia 30504   
PAGE 3



--------------------------------------------------------------------------------

EXHIBIT “A”

LEASE

Between

CENTENNIAL PROPERTIES OF GEORGIA, LLC.

a Georgia limited company

(Landlord)

and

PEACHSTATE HEALTH MANAGEMENT, LLC.

d/b/a AEON CLINICAL LABORATORIES

a Georgia limited company

(Tenant)

Dated:

MARCH 1, 2014

 

 

2225 Centennial Drive

Gainesville, Georgia 30504



--------------------------------------------------------------------------------

STATE OF GEORGIA

COUNTY OF HALL

THIS LEASE is made and entered into by and between Landlord and Tenant (as said
terms are hereafter defined in Article 1) as of the date stated on the title
page.

ARTICLE 1

When used in this Agreement the following terms shall have the respective
meanings set forth opposite each such term. Other definitions are given
elsewhere in this Agreement.

 

1.01    Lease or Agreement:    This Agreement, including the following exhibits,
riders and addenda which are incorporated herein and made a part of hereof by
this reference. 1.02    Landlord:    CENTENNIAL PROPERTIES OF GEORGIA, LLC 1.03
   Landlord’s Address:   

2225 Centennial Drive

Gainesville, Georgia 30504

1.04    Rental Payment Place:   

2225 Centennial Drive

Gainesville, Georgia 30504

1.05    Managing Agent:    N/A 1.06    Managing Agent’s Address:    N/A 1.07   
Tenant:   

PEACHSTATE HEALTH MANAGEMENT, LLC

d/b/a AEON CLINICAL LABORATORIES

1.08    Tenant’s Trade Name    AEON 1.09    Tenant’s Address:   

2225 Centennial Drive

Gainesville, Georgia 30504

1.10    Premises:    That building and adjoining parking lots located at, and
commonly known as, 2225 Centennial Drive, Gainesville, Georgia, 30504, as better
described in that certain aerial photograph attached hereto as Exhibit “A”. 1.11
   Leasable Space:    When used with respect to the Premises means Landlord’s
best estimate of the number of square feet for use by the Tenant is 28,000
square feet. Tenant acknowledges such is not a warranty by Landlord and that
Tenant has examined the Premises and accepts such is their “AS IS” condition and
configuration. 1.12    Commencement Date:    March 1, 2014. 1.13    Term:    A
period of ten (10) years. 1.14    Minimum Rent:    The fixed rent payable by
Tenant during the Term in monthly installments as follows: The monthly sum of
$23,750 beginning on April 1, 2014, rough March 31, 2015; the monthly sum of
$24,250 from April 1, 2015, through March 31, 2016; the monthly sum of 24,750
from April 1, 2016, through March 31, 2017; the monthly sum of $25,250 from
April 1, 2017, through March 31, 2018; the monthly sum of $25,750 from April 1,
2018, through March 31, 2019; the monthly sum of $26,250 from April 1, 2019,
through March 31, 2020; the monthly sum of $26,750 from April 1, 2020, through
March 31, 2021; the

 

2



--------------------------------------------------------------------------------

      monthly sum of $27,250 from April 1, 2021, through March 31, 2021; the
monthly sum of $27,750 from April 1, 2022, through March 31, 2022; the monthly
sum of $28,250 from April 1, 2022, through March 31, 2023; and, finally, the
monthly sum of $28,750 from April 1, 2023, through March 31, 2024. Such rent
shall become due and payable to Landlord by the 6th day of each and every month
hereunder. 1.15    Security Deposit:    N/A 1.16    Permitted Uses:    A
clinical reference laboratory and no other. 1.17    Guarantor(s):    N/A 1.18   
Broker’s Name and Address:    N/A

ARTICLE 2 - Grant and Term

2.01 Grant. In consideration of the rents agreed to be paid, and the agreements
made by the respective parties hereto, Landlord demises and leases to Tenant and
Tenant hereby leases from Landlord the Premises upon the terms and conditions
herein provided.

2.02 Term. Subject to the terms, covenants and agreements contained herein,
Tenant shall have and hold the Premises for the entire Term as defined above.

ARTICLE 3 - RENT

3.01 Minimum Rent. Tenant covenants and agrees to pay Landlord the Minimum Rent
specified in Section 1.14 in advance on the sixth (6th) day of each month of the
Term.

3.02 Utility Charge. Tenant shall be solely responsible for and pay when due all
charges for heat, water, gas, electricity or any other utility services used or
consumed in the Premises. In the event such charges shall not be paid when due,
Landlord shall have the right to pay same, which amount so paid is hereby
declared to be additional rent due on demand with interest as provided in
Section 3.05.

3.03 Taxes. Tenant shall pay as additional rent all real estate and ad valorem
related taxes for the Premises. Tenant shall further pay and discharge when due
any federal, state, county or municipal tax levied or assessed against the
leasehold estate created hereby, and any taxes levied or assessed against any
trade fixtures, furnishings, equipment, leasehold improvements, alterations or
additions made by Tenant, merchandise and personal property of any kind owned,
installed or used by Tenant in or upon the Premises during the Term. Upon
Landlord receiving the actual real property tax bill from the county in which
the Premises are located, then such bill will be presented to Tenant at which
time Tenant shall remit the balance due to Landlord within thirty (30) days.

3.04 Insurance. Tenant shall, during the Term, keep in full force and effect
public liability, property damage, fire, extended coverage, casualty, rent loss
and flood (if required) insurance covering the Premises and shall name Landlord
as an additional loss payee.

3.05 Additional Rent. Tenant covenants to pay and discharge when the same shall
become due, as additional rent, all amounts, liabilities and obligations which
Tenant has assumed or agreed to pay or discharge pursuant to this Lease
including those enumerated in this Article 3 and elsewhere in this Lease,
together with every fine, penalty, interest and cost which may be added for
non-payment thereof.

3.06 Method of Payment, Past Due Rents. The term “rent” as used in this Lease
shall mean and include all Minimum Rent and additional amounts payable
hereunder. All rent shall be paid to Landlord at the Rental Payment Place or at
such other place or to such other person as Landlord may from time to time
direct in writing, or as otherwise provided herein, in lawful money of the
United States of America. In the event the Tenant fails to make any such payment
within ten (10) days after the same becomes due, then in addition to all rights,
powers and remedies provided herein, by law or otherwise in the case of
non-payment of rent, Landlord shall be entitled to

 

3



--------------------------------------------------------------------------------

recover from Tenant two percent (2%) of the amount due as liquidated damages if
payment is made therefore during said ten (10) day period, and the sum of five
percent (5%) of the amount due as liquidated damages should payment be tendered
after said ten (10) day period. Tenant will also pay to Landlord on demand,
interest at the rate of twelve percent (12%) per annum, commencing after said
ten (10) day period, on all overdue installments of rent and on overdue amounts
of additional rent relating to obligations which Landlord shall have paid on
behalf of Tenant, in each case from the due date thereof until paid in full.

3.07 Net Lease. This is a net lease and the rent, additional rent and all other
sums payable hereunder by Tenant shall be paid without notice, demand, set-off,
counterclaim, deduction, or defense and, except as otherwise expressly provided
herein without abatement or suspension. Except as otherwise expressly provided
in this Lease, this Lease shall not terminate, nor shall Tenant have any right
to terminate this Lease nor shall Tenant be entitled to any abatement or
reduction of rent hereunder, nor shall the obligations of Tenant under this
Lease be affected, by reason of (i) any damage to or the destruction of all or
any part of the Premises from whatever cause, (ii) the taking of the Premises or
any portion thereof by condemnation, requisition or otherwise for any reason,
(iii) the prohibition, limitation or restriction of Tenant’s use of all or any
part of the Premises, or any interference with such use, by law or ordinance or
other governmental regulation by injunction, (iv) any default on the part of
Landlord under this Lease, or under any other agreement to which Landlord and
Tenant may be parties, (v) the bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution, winding up or other
proceeding affecting Landlord or any assignee of Landlord, or (vi) any other
cause whether similar or dissimilar to the foregoing.

ARTICLE 4 - Construction of Improvements

4.01 Condition of Premises. Tenant acknowledges that it has inspected the
Premises and hereby accepts the Premises “AS IS” with no representation or
warranty by Landlord as to the condition of the Premises or their suitability
for Tenant’s proposed improvements thereto or use thereof, and with no promise
by Landlord or its agents to improve or repair the Premises.

4.02 Tenant’s Work. All improvements to the Premises necessary for the Tenant’s
use and occupancy thereof shall be completed by Tenant, at Tenant’s expense, and
shall hereinafter be referred to as “Tenant Improvements”. Any work contemplated
by Tenant must comply with the directions outlined in Section 10.04 below.
Tenant agrees that all work will be completed, and Tenant shall open for
business, within six (6) months of this Lease’s execution.

4.03 Excuse of Performance. Anything in this Lease to the contrary
notwithstanding, neither Tenant nor Landlord shall be deemed in default with
respect to the performance of any and all terms, covenants and conditions of
this Lease if such failure of performance shall be due to any strike, lock-out,
boycott, labor dispute, civil commotion, war-like operation, invasion,
rebellion, hostilities, military or usurped power, sabotage, governmental
regulation or control, inability to obtain any material or service, Act of God,
adverse weather conditions, energy shortage or any other cause whether similar
or dissimilar beyond reasonable control of the Tenant or Landlord, as the case
may be; provided, however, such cause is not due to the willful act of the
Tenant or Landlord, as the case may be; and further provided that the party
claiming any such excuse for its performance hereunder has given the other party
notice of the cause and anticipated duration of such failure of performance.

ARTICLE 5 - Use of Premises

5.01 Use. (a) The Premises shall be occupied and used only for the Permitted
Uses and for no other purpose whatever unless Landlord in its sole right and
discretion and/or with the approval and consent of any other interested party
who has a right consents to a change in such uses. Tenant acknowledges and
agrees that the Permitted Uses of the Premises set forth herein are a critical
element of the bargain of the parties hereto and that actual and substantial
detriment will result to Landlord in the event that a change or deviation in
such uses shall occur or be permitted without the express written consents
herein required. Said use will comply with all applicable laws, codes and
government restrictions.

(b) Tenant agrees to keep the Premises open and diligently operate the business
conducted therein under the trade name specified in Section 1.08. Tenant agrees
to conduct Tenant’s business at all times in a proper business manner consistent
with the then re-imaged condition of said business. Tenant agrees that storage
and office space in the Premises shall only exist to the extent required for
Permitted Uses conducted on the Premises. No auction, fire, liquidation or
bankruptcy sales may be conducted in the Premises without the prior written
consent of Landlord having been first obtained.

 

4



--------------------------------------------------------------------------------

ARTICLE 6 - Quiet Enjoyment and Landlord’s Right of Entry

6.01 Quiet Enjoyment. If and so long as Tenant shall pay rent specified herein
and observe and perform all covenants, agreements and obligations required by it
to be observed and performed hereunder, Tenant shall peaceably and quietly hold
and enjoy the Premises for the Term without hindrance or interruption by
Landlord or any other person or persons lawfully or equitably claiming by,
through or under Landlord, subject, nevertheless, to the terms and conditions of
this Lease and the mortgages and other matters to which this Lease is
subordinate.

6.02 Right of Entry. Tenant agrees that Landlord, Managing Agent, their agents,
employees or servants or any person authorized by Landlord may enter the
Premises for the purpose of inspecting the condition of the same and to make
such repairs, additions, improvements, changes or alterations to the Premises or
the building of which they are a part as Landlord may elect to make, and to
exhibit the same to prospective purchasers, mortgagees and tenants of other
areas of the building and to prospective tenants and to place in and upon the
Premises during the last six months of the Term at such places as may be
determined by Landlord “For Rent” signs or notices, and Tenant undertakes and
agrees that neither Tenant nor any person with Tenant’s control will interfere
with such signs or notices.

ARTICLE 7 - Nuisance, Waste, Rules and Regulations

7.01 Nuisance. Tenant shall not perform any acts or carry on any practices which
may injure the building of which the Premises are a part, violate any
certificate of occupancy affecting same, constitute a public or private nuisance
or a menace to other tenants, produce undue noise, create obnoxious fumes or
odors or otherwise cause unreasonable interference with other tenants.

7.02 Waste, Etc. Tenant agrees not to: (a) permit any unlawful or immoral
practice to be carried on or committed on the Premise; (b) make any use of or
allow the Premises to be used for any purpose that might invalidate or increase
the rate of insurance thereof; (c) keep or use or permit to be kept or used on
the Premises any inflammable fluids or explosives without the written permission
of the Landlord first hand and obtained; (d) use the Premises for any purpose
whatsoever which might create a nuisance or injure the reputation of the
Premises; (e) deface or injure the Premises; (f) sell or consume or allow the
sale or consumption of alcoholic beverages on the Premises, unless the same is
included in the Permitted Uses and appropriate licenses and insurances coverage
has been secured; or (g) commit or suffer any waste in or about the Premises.

7.03 Rules and Regulations. Tenant covenants and agrees with Landlord that:

(a) All loading and unloading of goods shall be done only through the rear
entrances designated for such purposes by Landlord.

(b) All garbage and refuse shall be placed outside of the Premises prepared for
collection in the maimer and at the times and places specified by Landlord.
Tenant shall pay the cost of removal of all of Tenant’s refuse or rubbish.

(c) No aerial or any other device or structure including, but not limited to
T.V. disc, etc., shall be erected on the roof or affixed to exterior walls of
the Premises without such roof and wall(s) then being properly sealed so as to
secure the interior of the building from the weather and inclement elements.

(d) Tenant shall keep the Premises at a sufficient temperature to prevent
freezing of water in pipes and fixtures.

(e) The Premises shall be kept clean and free from dirt and rubbish by Tenant to
the satisfaction of Landlord.

(f) The plumbing facilities shall not be used for any other purpose than that
for which they are constructed, and no foreign substance of any kind shall be
thrown therein.

(g) Tenant shall keep the signs, exterior lights and display window lights on
the Premises lighted each and every day of the Term during the hours Tenant
remains open for business.

In the event any violation of any of the above rules and regulations continues
after five (5) days following notice to the Tenant of such violation, beginning
on such fifth day Tenant shall, in addition to any and all other remedies of
Landlord provided in this Lease for default by Tenant, pay liquidated damages of
Fifty Dollars ($50.00) per day for each violation for each day such violation
continues. Landlord reserves the right to adopt additional rules and regulations
in respect to the conduct of Tenant’s activities in the Premises, which upon
adoption shall be deemed incorporated herein, provided that Tenant is given
notice hereof.

 

5



--------------------------------------------------------------------------------

ARTICLE 8 - Compliance with Law, Liens, Indemnity

8.01 Compliance with Law and Contracts. Tenant shall, at its expense, comply
with and shall cause the Premises and Tenant’s employees to comply with all
governmental statutes, laws, rules, orders, regulations and ordinances at any
time during the Term. Tenant shall, at its expense, comply with the requirements
of all policies of insurance which at any time may be in force with respect of
the Premises, and with provisions of all contracts, agreements and restrictions
affecting the Premises or any part thereof or the occupancy or use thereof.

8.02 Title and Covenant Against Liens. The Landlord’s title is and always shall
be paramount to the title of the Tenant and nothing in this Lease contained
shall empower the Tenant to do any act which can, shall or may encumber the
title of the Landlord. Tenant covenants and agrees not to suffer or permit any
lien of mechanics or materialman to be placed upon or against the Premises or
against the Tenant’s leasehold interest in the Premises and in, case of any such
lien attaching, to immediately pay and remove same or contest same, in which
event Tenant will post a bond adequate to protect the interest of Landlord
during the pendency of such proceedings. Tenant has no authority or power to
cause or permit any lien or encumbrance of any kind whatsoever, whether created
by act of Tenant, operation of law or otherwise, to attach to or be placed upon
the Premises, and any and all liens and encumbrances created by Tenant shall
attach only to Tenant’s interest in the Premises. If any such liens so attach
and Tenant fails to pay and remove same within thirty (30) days, Landlord, at
its election, may pay and satisfy the same and in such event the sums so paid by
Landlord, with interest from the date of payment at the rate set forth in
Section 3.06 hereof for amounts owed Landlord by Tenant, shall be deemed to be
additional rent due and payable by Tenant at once without notice or demand.

8.03 Indemnification. Tenant agrees to pay, and to protect, indemnify and save
harmless Landlord and all beneficiaries, agents and employees of Landlord from
and against any and all liabilities, losses, damages, costs, expenses (including
all attorney’s fees and expenses of Landlord), causes of action, suits, claims,
demands or judgments of any nature whatsoever (except those arising from the
gross negligent acts of Landlord, its agents or employees) arising from (a) any
injury to, or the death of, any person or any damage to property on the Premises
or upon adjoining sidewalks, streets or ways, (b) violation of any agreement or
condition of this Lease, and (c) violation by Tenant of any contract or
agreement to which Tenant is a party or any restriction, statute, law, ordinance
or regulation, in each case affecting the Premises or any part thereof or the
occupancy or use thereof.

ARTICLE 9 - Maintenance and Repair of Premises

9.01 Maintenance by Tenant. Tenant shall at all times maintain the entire
Premises (including maintenance of exterior entrances and all glass and show
window moldings) and all foundations, floors, roofs, ceiling, exterior and
interior walls, partitions, doors, fixtures, equipment and appurtenances thereof
(including lighting, plumbing fixtures, heating, air conditioning, ventilating,
electrical and fire detection and protection systems installed by Landlord or
Tenant exclusively serving the Premises and including leaks around ducts, pipes,
vents or other parts of the heating, air conditioning, ventilating and plumbing
systems which protrude through the roof of the Premises) in good order,
appearance, condition and repair, including all necessary replacements of any
said facilities. It is expressly acknowledged by Tenant, therefore, that
Landlord has no duty to repair anything associated with the Premises, such duty
being exclusively that of Tenant.

9.02 Maintenance by Landlord. Landlord has no duty to maintain or repair the
Premises, such duty being exclusively that of Tenant. If Landlord is required to
make repairs to the Premises by reasons of Tenant’s acts, omissions or
negligence or if Tenant refuses or neglects to repair as required hereunder to
the reasonable satisfaction of Landlord, Landlord may make such repairs without
liability to Tenant for any loss or damage that may accrue to Tenant’s
merchandise, fixtures or other property or to Tenant’s business by reason
thereof. Upon completion thereof, Tenant shall reimburse Landlord’s costs for
making such repairs plus twenty percent (20%) of such costs for overhead and
supervision, upon presentation of a bill thereof, as additional rent.

ARTICLE 10 - Fixtures, Signs and Alterations

10.01 Fixtures. All readily moveable furnishings, store fixtures and equipment
owned and used by Tenant in the Premises shall at all times during the Term be
and remain the property of the Tenant without regard to the means by which they
are installed in or attached to the Premises. Upon expiration or termination of
this Lease, Tenant shall remove all such furnishings, fixtures and equipment and
restore the Premises as provided in Section 17.01, provided that Tenant shall
not remove any equipment, conduits and fixtures providing water, plumbing
electrical, heating,

 

6



--------------------------------------------------------------------------------

ventilation, air conditioning, lighting and sewer service to the Premises, all
of which, together with any other furnishings, fixtures and equipment not
removed by Tenant as provided above, shall become the property of Landlord upon
expiration of the Term or termination of Tenant’s right to possession of the
Premises pursuant to Article 15 and shall be conclusively presumed to have been
conveyed by Tenant to Landlord under this Lease as a bill of sale without any
payment or credit by Landlord to Tenant.

10.02 Signs. Tenant shall have the right to place signs and advertisements on
the exterior and interior of the Premises provided that size, style and
appearance of all exterior signs and all interior signs visible from the
exterior of the Premises shall be subject to the approval of Landlord or
Managing Agent and shall be in compliance with applicable law.

10.03 Landlord’s Lien. All trade fixtures, personal property, equipment and
merchandise belonging to Tenant which are, or may be, put into the Premises
during the Term, whether exempt or not from sale under execution and attachment
under the laws of the state where the Premises are located, shall at all times
be subject to a first lien and security interest in favor of Landlord, for the
purpose of securing all rent, additional rent or other sums which may become due
to Landlord from Tenant under this Lease. Upon default or breach of any
covenants of this Lease, Landlord shall have all remedies available under the
Uniform Commercial Code enacted in the state where the Premises are located
including, but not limited to, the right to take possession of the above
mentioned property and dispose of it by sale in a commercially reasonable
manner.

10.04 Alterations. Tenant shall not make any alterations, additions,
improvements or changes in the Premises relating to the drive-thru window
located thereon, other than the installation of “bullet proof” glass. Tenant
specifically understands and acknowledges that the sealing or removal of said
drive-thru window will result in its loss by either Tenant, future tenant(s),
and Landlord. Tenant shall likewise not make any alterations, additions,
improvements or changes in the Premises having a cost of $5,000.00 or more
without in each instance first obtaining the prior written consent of Landlord,
which consent shall not be unreasonably withheld; provided, however, that Tenant
may make first-class manner such interior additions, improvements and changes in
the Premises so long as such alterations, additions, improvements and changes
are non-structural and do not interfere with or otherwise affect any plumbing,
fire protection and protection or utility systems except those installed by
Tenant or exclusively serving the Premises. All such permitted alterations,
additions, improvements and changes in the Premises shall be at Tenant’s sole
and exclusive expense and comply with all insurance requirements and with
applicable governmental laws, statutes, ordinances, rules and regulations. All
such alterations, additions, improvements or changes shall become upon
completion the property of the Landlord, unless otherwise agreed to in writing
by Landlord.

10.05 Loss and Damage to Tenant’s Property. Landlord shall not be liable for any
damage to property of Tenant or of others located on the Premises, nor the loss
of or damage to any property of Tenant or of others by theft or otherwise. All
property of Tenant kept or stored on the Premises shall be so kept or stored at
the risk of Tenant only, and Tenant shall hold Landlord harmless from any claims
arising out of damage to same, including subrogation claims by Tenant’s
insurance carrier, unless such damage shall be caused by the willful act or
gross negligence of the Landlord.

10.06 Tenant’s Improvements. It is contemplated that Tenant will make
significant improvements to the subject Premises prior to its opening for
business. It is agreed by Tenant that it will provide Landlord, on a monthly
basis during the time of Tenant’s improvements to the Premises, with copies of
all invoices, and proof of payment therefore, associated with Tenant’s work. It
is further agreed by Tenant that the cost of improvements shall amount to
$350,000.00 or more, and Tenant agrees to expend, at a minimum, said $350,000.00
in improving the subject premises prior to opening for business.

ARTICLE 11 - Condemnation

11.01 All of Premises Taken. If the whole of the Premises shall be taken or
condemned either permanently or temporarily for any public or quasi-public use
or purpose by any competent authority in appropriation proceedings or by any
right of eminent domain or by agreement or conveyance in lieu thereof (each of
the foregoing being hereinafter referred to as “Condemnation”), this Lease shall
terminate as of the date possession shall be taken by such authority, and Tenant
shall pay rent and perform all of its other obligations under this Lease up to
such date.

 

7



--------------------------------------------------------------------------------

11.02 Less Than All of Premises Taken. If less than all but more than
twenty-five percent (25%) of the Leasable Space in the Premises is taken by
Condemnation, or if (regardless of the percentage of Leasable Space in the
Premises which is taken) the remainder of the Premises cannot be used for
Tenant’s continued use or occupancy for Tenant’s business, in the reasonable
judgment of Landlord, then in either such event Landlord or Tenant shall each
have the right to terminate this Lease upon notice the other party within sixty
(60) days after possession is taken by such Condemnation.

ARTICLE 12 - Insurance

12.01 Insurance to be Provided by Tenant. Tenant shall maintain throughout the
Term, at its expense, insurance of the following character: (a) casualty
insurance against loss or damage by fire and other risks from time to time
included under “extended coverage” policies, in the amount of the full
replacement cost of all Tenant Improvements and all subsequent alterations,
additions and improvements to the Premises and all furniture, trade fixtures,
equipment, merchandise and all other items of Tenant’s property on the Premises;
(b) comprehensive general public liability insurance (including contractual
liability) against claims for bodily injury, death or property damage occurring
on, in or about the Premises and the adjoining streets, sidewalks and
passageways, such insurance to afford protection of not less than $1,000,000
combined single limit per occurrence; (c) workmen’s compensation insurance in
amounts required by applicable law or statute covering all personnel employed by
Tenant (i.e., employees and not independent contractors) in connection with any
work done on or about the Premises; (d) insurance against loss or damage to
plate glass in or on the Premises; and (e) such other insurance on the Premises
in such amounts and against such other insurable hazards which at the time are
commonly obtained in the case of property similar to the Premises.

12.02 General Insurance Requirements. Each policy of insurance referred to in
Section 12.01 shall name as the insured parties thereunder Landlord (including
its agents and other parties designated by Landlord) and Tenant, as their
interest may appear, and shall be written as a primary policy which does not
contribute to and is not in excess of coverage which Landlord may carry. Every
policy which Tenant is obligated to carry under the terms of Section 12.01 shall
contain an agreement by the insurer that it will not cancel or fail to renew or
amend such policy or reduce the coverage thereunder except after thirty
(30) days prior written notice to the Landlord. Tenant shall deliver to Landlord
certificates of the insures, evidencing all of the insurance which is required
to be maintained by Tenant hereunder together with evidence of the payments
therefore within ten (10) days of this Lease’s execution, and Tenant shall,
within thirty (30) days prior to the expiration of any such insurance, deliver
other certificates of the insurers evidencing the renewal or replacement of such
insurance together with evidence of the payment of all premiums therefore.

12.03 Waiver of Claims. Landlord and Landlord’s agents and employees shall not
be liable for and Tenant waives all claims for damage to person or property
sustained by Tenant or any party claiming through Tenant resulting from any
accident of occurrence in or upon the Premises or the building of which they
shall be a part.

ARTICLE 13 - Damage or Destruction

13.01 Destruction of Premises. In the event that the Premises are totally or
partially damaged or destroyed by fire or other casualty or occurrence covered
by insurance, the damage shall be repaired by Landlord within one hundred eighty
(180) days of the casualty and the Premises restored to the same condition as
they were in immediately before such damage or destruction, by Landlord at
Landlord’s expense to the extent of insurance recovery. During said repair
period, rent will not abate.

ARTICLE 14 - Assignment, Subletting and Encumbrance

14.01 Assignment and Subletting. Tenant shall not assign this Lease or any
interest therein or sublet the Premises or any portion thereof, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld. The consent of Landlord to any one assignment or sublease pursuant
hereto shall not be deemed to be a waiver of the provisions of this Section with
respect to any subsequent assignment or sublease. Each such permitted sublease
shall expressly be made subject to the provisions of this Lease. If Tenant
assigns any of its rights and interests under this Lease, the assignee under
such assignment shall expressly assume all of the obligations of Landlord or
otherwise affect any of the rights of Landlord under this Lease nor shall it
affect or reduce any obligations of a principal and not as obligations of a
guarantor or surety to the same extent as though no assignment or subletting had
been made. In the event Tenant shall assign this Lease or sublease the Premises
for rent or other consideration in excess of the rent payable hereunder,
Landlord shall receive all such excess rent or other consideration as additional
rent hereunder.

 

8



--------------------------------------------------------------------------------

14.02 Criteria for Assignment and Subletting. In evaluating and determining
whether or not to consent to a requested assignment or sublease of the Premises
by Tenant, Landlord must be satisfied in its sole reasonable determination that
the criteria elements set forth above must continue to be satisfied and the
Landlord must receive adequate assurance of the financial condition and
stability of the proposed assignee, sublessee or subtenant (“assignee”).

14.03 Encumbrance. Neither this Lease nor the Term shall be mortgaged, pledged
or encumbered by Tenant, nor shall Tenant mortgage, pledge or encumber the
interest of Tenant in and to any sublease of the Premises or the rental payable
thereunder, without the prior written consent of Landlord, which consent may be
granted or withheld in sole discretion of Landlord, and Tenant shall not allow
or permit any transfer of this Lease or any interest hereunder by operation of
Law. Any such mortgage, pledge, encumbrance, sublease or assignment made in
violation of this Section shall be void.

ARTICLE 15 - Default

15.01 Events of Default. Any of the following occurrences or acts shall
constitute an event of default under this Lease.

(a) If Tenant, at any time during the Term, shall (i) fail to make any payment
of rent, additional rent or other sum herein required to be paid by Tenant for a
period of ten (10) days after delivery by Landlord or written notice to Tenant
that any such payment has become due, or (ii) fail to pay rent, additional rent
or other sums herein required to be paid by Tenant when due on three (3) or more
occasions during any twelve (12) month period, or (iii) fail to cure,
immediately after notice from Landlord, any hazardous condition which Tenant has
created or suffered in violation of law or this Lease, or (iv) fail to observe
or perform any of the covenants in respect to assignment, subletting and
encumbrance set forth in Article 15; or (v) fail to observe or perform any other
provision hereof for thirty (30) days after Landlord shall have delivered to
Tenant written notice of such failure provided that in the case of any default
referred to in this clause (vi) which cannot be cured by the payment of money
and cannot with diligence be cured within such thirty (30) day period, if Tenant
shall commence to cure the same within such thirty (30) day period and
thereafter shall prosecute the curing of same with diligence and continuity,
then the time within which such failure may be cured shall be extended for such
period not to exceed sixty (60) days as may be necessary to complete the curing
of the same with diligence and continuity; or

(b) To the full extent permissible under the Bankruptcy Reform Act of 1978 as
amended, or any successor thereto, (i) if Tenant or any Guarantor shall file a
petition in bankruptcy or for reorganization or for an arrangement pursuant to
any present or future federal or state bankruptcy law or under any similar
federal or state law, or shall be adjudicated a bankrupt or insolvent or shall
make assignment for the benefit of its creditors or shall admit in writing the
inability to pay its debts generally as they become due, or if a petition or
answer proposing the adjudication of Tenant or any Guarantor as a bankrupt or
its reorganization under any present or future federal or state bankruptcy law
or any similar federal or state law shall be filed in any court and such
petition or answer shall not be discharged or denied within thirty (30) days
after the filing thereof, (ii) if a receiver, trustee or liquidator of Tenant or
any Guarantor of all or substantially all of the assets of Tenant or any
Guarantor of the Premises or any portion thereof shall be appointed in any
preceding brought by or against Tenant or any Guarantor and shall not be
discharged within thirty (30) days after such appointment, or if Tenant or any
Guarantor shall consent to or acquiesce in such appointment; or (iii) if the
applicable provisions of the Bankruptcy Reform Act of 1978 as amended,
specifically Sections 363 and 365 thereof, are not satisfied to the fullest
possible extent; or

(c) If the Premises shall have been abandoned, provided that the Premises shall
be deemed to have been abandoned if Tenant transfers a substantial part of
Tenant’s operations, business and personnel from the Premises to another
location or fails to carry on its business at the Premises for a period of five
(5) consecutive business days; or

(d) If Tenant fails to take possession of the Premises when possession is
tendered by Landlord, or fails to submit plans or other information regarding
the Tenant Improvements for Landlord’s approval or to commence and complete
construction of the Tenant Improvements to be constructed by Tenant when as
required by the provisions of this Lease and open its business therein promptly
upon such completion.

15.02 Right to Terminate. If an event of default shall have occurred, Landlord
shall have the right at its election, then or at any time thereafter, to give
Tenant written notice of Landlord’s election to terminate this Lease on a date
specified in such notice. Upon giving of such notice, this Lease and the estate
hereby granted shall expire and terminate on such date as fully and completely
and with the same effect as if such date were the date hereinbefore fixed for
the expiration of the Term, and all rights of Tenant hereunder shall expire and
terminate, but Tenant shall remain liable as hereinafter provided.

 

9



--------------------------------------------------------------------------------

15.03 Right of Re-Entry. If any default shall have occurred, Landlord shall have
the immediate right, whether or not this Lease shall have been terminated
pursuant to Section 15.02, to re-enter and repossess the Premises or any part
thereof by force, summary proceedings, ejectment or otherwise with the right to
remove all persons and property therefrom. Landlord shall be under no liability
for or by any reason of any such entry, repossession or removal. No such
re-entry or taking of possession of the Premises by Landlord shall be construed
as an election on Landlord’s part to terminate this Lease unless a written
notice of such election be given to Tenant pursuant to Section 15.02 or unless
the termination of this Lease be decreed by a court of competent jurisdiction.

15.04 Right to Re-Let. At any time or from time to time after the repossession
of the Premises or any part thereof pursuant to Section 15.03, whether or not
this Lease shall have been terminated pursuant to Section 15.02, Landlord may
(but shall be under no obligation) re-let the Premises or any other part thereof
for the account of Tenant, in the name of Tenant or Landlord or otherwise,
without notice to Tenant, for such term or terms (which may be greater or less
than the period which would otherwise have constituted the balance of the Term)
and on such conditions (which may include concession or free rent) and for such
uses as Landlord, in its absolute discretion, may determine, and Landlord may
collect and receive any rents payable by reason of such re-letting. Landlord
shall not be responsible or liable for any failure to collect any rent due upon
such re-letting.

15.05 Tenant to Remain Liable. No expiration or termination of this Lease
pursuant to Section 15.02, by operation of law or otherwise, and no repossession
of the premises or any part thereof pursuant to Section 15.03 or otherwise, and
no re-letting of the Premises or any part thereof pursuant to Section 15.04,
shall relieve Tenant of its liabilities and obligations hereunder, all of which
shall survive such expiration, termination, repossession or re-letting.

15.06 Current Damages. In the event of any expiration or termination of this
Lease or repossession of the Premises or any part thereof by reason of the
occurrence of default, Tenant will pay to Landlord the rent, additional rent and
other sums required to be paid by the Tenant for the period to and including the
date of such expiration, termination or repossession; and thereafter until the
end of what would have been the Term in the absence of such expiration,
termination or repossession, and whether or not Premises or any part thereof
shall have been re-let, Tenant shall be liable to Landlord for, and shall pay to
Landlord, as liquidated and agreed current damages the rent, additional rent and
other sums which would be payable under this Lease by Tenant in the absence of
such expiration, termination or repossession, less the net proceeds, if any of
re-letting affected for the account of Tenant pursuant to Section 15.04, after
deducting from such proceeds all of Landlord’s expenses reasonably incurred in
connection with such re-letting (including, without limitation, all repossession
costs, brokerage commissions, legal expenses, attorney’s fees, employee
expenses, alterations costs and expenses of preparation for such re-letting).
Tenant will pay such current damages on the days on which rent would have been
payable under this Lease in the absence of such expiration, termination or
repossession, and Landlord shall be entitled to recover the same from Tenant on
each such day.

15.07 Rights Cumulative, Non-Waiver. No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy,
and each and every right and remedy shall be cumulative and in addition to any
other right or remedy given hereunder or now or hereafter existing at law or in
equity or by statute. The failure of Landlord to insist at any time upon the
strict performance of any covenant or agreement or to exercise any option,
right, power or remedy contained in the Lease shall not be construed as a waiver
or relinquishment thereof for the future. The receipt by Landlord of any rent,
additional rent or any other sum payable hereunder with knowledge of the breach
of any covenant or agreement contained in this Lease shall not be deemed a
waiver of such breach, and no waiver by Landlord of any provision of this Lease
shall be deemed to have been made unless expressed in writing and signed by
Landlord. In addition to the other remedies provided in this Lease, Landlord
shall be entitled, to the extent permitted by applicable law, to injunctive
relief in case of the violation, or attempted or threatened violation, of any of
the covenants, agreements, conditions or provisions of this Lease, or to a
decree compelling performance of this Lease, or to any other remedy allowed to
Landlord at law or in equity.

15.08 Legal Expenses. In the event either Landlord or Tenant shall be in default
in the performance of any of its obligations under this Lease, and an action
shall be brought for the enforcement thereof in which it shall be finally and no
further appeal determined that Landlord or Tenant was in default, the party in
default shall pay to the other

 

10



--------------------------------------------------------------------------------

party all attorney’s fees and litigation expense incurred or paid by it in
connection therewith. In the event Landlord shall, without fault on its part, be
made a party to any litigation commenced against Tenant, if Tenant, at its
expense, shall fail to provide Landlord with counsel approved by Landlord,
Tenant shall pay as additional rent all costs and attorney’s fees incurred or
paid by Landlord in connection with such litigation. In the event Tenant shall,
without fault on its part, be made a party to any litigation commenced against
Landlord, if Landlord, at its expense, shall fail to provide Tenant with counsel
approved by Tenant, Landlord shall reimburse Tenant for all costs and attorney’s
fees incurred or paid by Tenant in connection with such litigation.

15.09 Landlord’s Right to Cure. Landlord may, but shall not be obligated to,
cure any default by Tenant after complying with the notice provisions herein set
forth, and whenever Landlord so elects, all costs and expenses paid or incurred
by Landlord in curing such default, including without limitation reasonable
attorney’s fees, shall be so much additional rent due on demand with interest as
provided in Sections 3.06 and 3.07.

15.10 Default by Landlord. Landlord shall not be in default unless Landlord
fails to perform obligations required of Landlord within a reasonable time, but
in no event later than thirty (30) days after written notice by Tenant to
Landlord and to the holder of any first mortgage or deed of trust covering the
Premises whose name and address shall have therefore been furnished to Tenant in
writing, specifying wherein Landlord has failed to perform such obligation;
provided however, that if the nature of Landlord’s obligation is such that more
than thirty (30) day period and thereafter diligently prosecute the same to
completion. In no event shall Tenant have the right to terminate this Lease as a
result of Landlord’s default and Tenant’s remedies shall be limited to damages
and/or an injunction.

ARTICLE 16 - Estoppel Certificates, Subordination, Mortgage Protection

16.01 Estoppel Certificates. Within ten (10) days after request therefore by
Landlord, Tenant agrees to execute and deliver a certificate in the form
presented by Landlord to any proposed mortgagee or purchaser of the Premises, or
to Landlord, certifying (if such be the case) to matters requested by Landlord.
Failure of Tenant to execute and deliver the requested certificate shall
constitute an event of default.

16.02 Subordination/Superiority. The rights and interest of Tenant under this
Lease shall be subject and subordinate to any mortgage, trust deed or deed or
trust that is or may hereafter be placed upon the Premises and to any and all
advances to be made thereunder and to the interest thereon and all renewals,
amendments, modifications, replacements and extensions thereof, if the mortgagee
or trustee or secured party named in such mortgage or trust deed and shall agree
by instrument in writing to recognize this Lease in the event of foreclosure, if
and so long as Tenant is not in default hereunder.

ARTICLE 17 - Surrender and Holdover

17.01 Surrender. Upon the expiration or earlier termination of this Lease,
Tenant shall peaceably leave and surrender the Premises to Landlord broom-clean
and otherwise in the condition in which Premises are required to be maintained
by the terms of this Lease. Tenant shall surrender all keys for the Premises to
Landlord at the place then fixed for the payment and shall inform Landlord of
all combinations on locks, safes, vaults, if any, in the Premises. Tenant shall,
at its expense, remove from the Premises on or prior to such expiration or
earlier termination all furnishings, fixtures and equipment situated thereon
(including all exterior and interior signs) which are not the property of
Landlord as provided in Section 10.01, and Tenant shall, at its expense, on or
prior to such expiration or earlier termination, repair any damage caused by
such removal. Any property not so removed shall become the property of Landlord,
and Landlord may thereafter cause such property to be removed from the Premises
and disposed of, but the cost of any such removal and disposition and the cost
of repairing any damage caused by such removal shall be borne by Tenant.

17.02 Holdover. Should be Tenant or any party claiming under Tenant hold over in
possession at the expiration of the Term, such holding over shall not be deemed
to extend the Term or renew this Lease, and such holding over shall be an
unlawful detainer and such parties shall be subject to immediate eviction and
removal. Tenant shall pay upon demand to Landlord during any period while Tenant
shall hold the Premises after expiration of the term, as liquidated damages, a
sum equal to 150% the monthly rate of Minimum Rent in effect for the last month
of the Term, and Tenant shall also pay all damages, consequential as well as
direct, sustained by Landlord by reason of such holding over.

 

11



--------------------------------------------------------------------------------

ARTICLE 18 - Security Deposit

[Intentionally omitted]

ARTICLE 19 - Advertising

19 Advertising. Tenant shall not change its Trade Name/Trade Style without
written notification to Landlord.

ARTICLE 20 - General Provisions

20.01 Successors. All of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.

20.02 Notices. All notices, demands, requests, consents, approvals and other
instruments required or permitted to be given pursuant to the terms of this
Lease shall be in writing and shall be deemed to have been properly given if
sent by overnight courier (e.g. FedEx) addressed to Tenant at Tenant’s address
or Landlord at Landlord’s address, as the case may be, and such notice so mailed
shall be deemed to have been delivered on the second business day following
deposits in the mails. Landlord and Tenant shall each have the right from time
to time to specify as its address for purposes of this Lease any other addresses
in the United States of America upon three (3) days’ notice thereof, similarly
given, to the other party.

20.03 No Option. The submission of this Lease for examination does not
constitute an offer to enter into a Lease, and this Lease shall become effective
only upon execution and delivery hereof by Landlord and Tenant.

20.04 No Joint Venture. The relationship of the parties is that of Landlord and
Tenant only, and nothing in this Lease shall be construed as creating a
partnership, joint venture, principal-agent or any other relationship. Except as
expressly otherwise provided herein, neither party shall have any right or power
to create any expense or liability chargeable to the other party.

20.05 Broker. The parties hereto represent to one another that neither has used
the services of a broker with respect to this Lease.

20.06 Headings and Captions. The headings and captions contained in this Lease
are inserted for convenience of reference only, and are not to be deemed part of
or to be used in construing this Lease.

20.07 Partial Individuality. If any term or prevision of this Lease which
obligates the Landlord or the Tenant to pay an amount or perform an obligation
before the commencement of the Term or after the expiration of the Term shall be
binding and unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and enforced to the fullest
extent permitted by law.

20.08 Survival. Any provision of this Lease which obligates the Landlord or the
Tenant to pay an amount or perform an obligation before the commencement of the
Term or after the expiration of the Term shall be binding and enforceable
notwithstanding that payment or performance is not within the Term, and the same
shall survive.

20.09 Definition of Landlord, Exculpation. The term Landlord as used in this
Lease, so far as the covenants or obligations on the part of Landlord are
concerned, shall be limited to mean and include only the owner or owners at the
time in question of the Premises, and in the event of any transfer or transfers
of title thereto, Landlord named herein (and in case of any subsequent transfer
or conveyance, the then grantor) shall be automatically relieved from and after
the date of such transfer or conveyance of all liability as respects the
performance of any covenants or obligations on the part of Landlord contained in
this Lease thereafter to be performed. It is expressly understood and agreed by
and between parties hereto, anything herein to the contrary notwithstanding,
that all of the representations, warranties, covenants, undertakings and
agreements by Landlord for the purpose or with the intention of binding Landlord
personally, but are made and intended for the purpose only of subjecting
Landlord’s interest in the Premises to the terms of this Lease and for no other
purpose whatsoever, and that in the case of default hereunder by Landlord, the
Tenant shall look solely to the interest of Landlord in the Premises for
satisfaction of any obligation of Landlord to Tenant.

 

12



--------------------------------------------------------------------------------

20.10 Time of Essence. Time is of essence of this Lease, and all provisions
herein relating thereto shall be strictly construed.

20.11 Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the rent or other amounts herein stipulated rent and amounts
due, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment thereof be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such amounts or pursue any other remedy provided
in this Lease.

20.12 Entire Agreement. This Lease and any attachments hereto and forming a part
hereof, set forth all the covenants, promises, agreements, conditions or
understandings, either oral or written, between Landlord and Tenant except those
herein set forth. Except as otherwise provided herein, no subsequent alteration,
amendment, change or addition to this Lease shall be binding upon Landlord or
Tenant unless reduced to writing and signed by them.

20.13 Recordation. Tenant shall not record this Lease without the written
consent of Landlord.

20.14 Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the State of Georgia.

20.15 Corporate Tenants. In the event the Tenant hereunder is a corporation, the
persons executing this Lease on behalf of the Tenant hereby covenant and warrant
that all corporate taxes and all future forms, reports, fees and other documents
necessary for Tenant to comply with applicable laws will be filed by Tenant when
due.

20.16 Governmental Regulations. Tenant shall comply with all laws, rules,
orders, ordinances and regulations including, without limitation, environmental
regulations (the “Regulations”) of the Municipality, County, State or Federal
Government and of any department or bureau of any of them, and of any other
governmental authority having jurisdiction over the Premises, Tenant’s occupancy
of the Premises or Tenant’s business conducted thereon.

20.17 Authority. The officers of Tenant executing this Lease on Tenant’s behalf
hereby make the following representations, in their personal and corporate
capacities, upon which Landlord is relying in consenting hereto:

(a) that Tenant has been duly organized, is validly existing and is in good
standing in the State of Georgia and is, as of the date hereof, in good standing
to transact business in the State of Georgia; and,

(b) that the officers executing this Lease on Tenant’s behalf have been duly
authorized by all necessary corporate action to executed the same, and that upon
the execution hereof, this Lease shall be the valid and binding obligation of
Tenant.

IN WITNESS WHEREOF, the parties have executed and delivered this Lease as of the
day and year first written above.

 

LANDLORD:    TENANT: CENTENNIAL PROPERTIES OF GEORGIA, LLC    PEACHSTATE HEALTH
MANAGEMENT, LLC

/s/ Pyarali Roy

  

/s/ Sonny Roshan

By: Pyarali Roy, its Member    By: Sonny Roshan, its CEO WITNESS:    WITNESS:

/s/ Paul S Suda

  

/s/ Paul S Suda

 

13



--------------------------------------------------------------------------------

Exhibit “A”

Entire Lease Premises

 

LOGO [g123401page039.jpg]

 

14